DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 08/14/2019.  Currently, claims 1-21 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the Markush grouping in claims 5-6 cannot be determined from the claims.  Due to the claimed grouping in combination with the use of the word “comprising”, the claims are rendered indefinite because it is unclear what other alternatives are intended to be encompassed by the claims.  In order to overcome this rejection, the claims may be amended to replace “comprising” with “consisting of”.  See MPEP 2173.05(h).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,985,307 to Hanson et al.
Regarding claim 1, Hanson discloses a method, comprising:
passing a perfusion catheter assembly (10), including a balloon (20) and an elongate shaft (12) that is operably attached to the balloon, into a blood vessel (60) until the balloon is positioned adjacent a lesion or abnormality in a wall of the blood vessel (figure 1; column 7 lines 45-47: surgeon advances device through lumen of blood vessel to predetermined site for delivery; column 9: 53-58, stenotic site), wherein the balloon is configured to release one or more substances formulated to treat a tissue at or near the wall of the blood vessel (column 6 lines 46-49; column 7 lines 13-24);
inflating the balloon (figure 2; column 8 lines 11-14), including moving the balloon from a deflated configuration to an inflated configuration at which an outer surface of the balloon engages the wall of the blood vessel (column 8 lines 12-13: comes into contact with vessel) and an inner surface of the balloon (interior of 28) defines a passage (32) for bodily fluid to flow (column 6 lines 57-61); and
maintaining the balloon in the inflated configuration (figure 3; column 10 lines 8-10) at the lesion or abnormality during release of the one or more substances into the wall of the blood vessel (column 8 lines 46-49).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of US 4,790,315 to Mueller, Jr. et al.
Regarding claims 2-3, Hanson discloses the method of claim 1 substantially as claimed as disclosed above, but does not disclose wherein maintaining the balloon in the inflated configuration comprises maintaining the balloon in the inflated configuration for greater than 60 seconds; or wherein maintaining the balloon in the inflated configuration comprises maintaining the balloon in the inflated configuration for between 60 seconds and 15 minutes.  Hanson does not disclose the time period for inflation.
Mueller, Jr. discloses a perfusion dilatation catheter, including openings (21) on the proximal and distal sides of the balloon (12) to allow for blood to flow past the balloon when the balloon is inflated (column 2 lines 41-45).  Mueller, Jr. “when the balloon is inflated, blood can flow past the balloons through openings 21 and lumen 14.  This permits the balloon to remain inflated for substantially longer than when is possible with other dilatation catheters where the blood flow is cutoff.”  (Column 3 lines 13-17)  Mueller discloses a longer inflation time would be desirable since it would increase the probability that the vessel would remain open after the catheter is removed (column 1 lines 31-35).  Mueller teaches a prior art catheter might allow for inflation for 30-50 seconds, while Mueller’s improved catheter can remain inflated for 2-15 minutes, thus greatly increasing the chance the vessel will remain open when the catheter is removed (column 3 lines 25-31).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to maintain the balloon in the inflated configuration for greater than 60 seconds, or between 60 seconds and 15 minutes, in order to greatly increase the chance the vessel will remain open when the catheter is removed, thus ensuring a more successful procedure.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of US 5,549,551 to Peacock, III et al.
Regarding claim 4, Hanson discloses the method of claim 1 substantially as claimed as disclosed above.  Hanson does not disclose wherein inflating the balloon comprises urging a fluid into the balloon in a distal-to-proximal direction of the balloon.
Peacock, III discloses an adjustable length balloon dilatation catheter.  Peacock discloses an inflatable dilatation member on the distal portion of the catheter shaft having an interior in fluid communication with the inner inflation lumen to facilitate inflation of the inflatable dilatation member and means to control which portion of the inflatable dilatation member expands upon the direction of inflation fluid thereto. (column 2 lines 1-7)  Peacock teaches various ways of directing inflation fluid into the balloon, including removing a sheath so that only the distal portion of a balloon is inflated (column 4 lines 40-50), or having separate inflatable sections so that each section can be controlled.  In the separate section’s embodiment (figs 9-12), the distal is shown inflated first; if a longer balloon is desired or needed, the middle and proximal sections can be inflated (column 6 lines 1-26).  It is noted that in either of these configurations, the balloon is inflated distally to proximally.  Peacock teaches this allows an effective working length (28) of the balloon (13) to be adjusted to accommodate stenoses of various lengths. (column 4 lines 47-49).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art use fluid to inflate the balloon in a distal-to-proximal direction of the balloon in order to control the length of the balloon to accommodate a specific length of a stenosis.
Claim(s) 5-12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of US 8,049,061 to Ehrenreich et al.
Regarding claim 5, Hanson discloses the method of claim 1 substantially as claimed as disclosed above, but does not disclose wherein the perfusion catheter assembly further comprises a bioactive layer coating one or more portions of the outer surface of the balloon, the bioactive layer including the one or more substances formulated to treat the tissue at or near the wall of the blood vessel.
Ehrenreich discloses an intraluminal catheter with an expandable member having a therapeutic agent within for delivery (abstract), such as during treatment of vascular disease via a percutaneous transluminal coronary angioplasty procedure (column 1 lines 25-33).  Ehrenreich discloses the use of a catheter (102) with an expandable member (104) for inflation; the expandable member formed of a matrix of fiber elements (110) and having a hydrogel polymer coating (118, see column 5 line 40-41) with at least one therapeutic agent (116) incorporated therein (column 5 lines 4-7, 40-42).  The hydrogel coating keeps the agent from premature elution (column 6 lines 25-26).  The hydrogel coating overcomes (Ehrenreich, column 1 lines 49-54) the previously identified drawbacks of drug coated balloons by Hanson, such as sustained delivery of high localized concentration of drugs without unwanted systemic side effects (Hanson, column 2 lines 16-20).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the perfusion catheter assembly comprise a bioactive layer coating one or more portions of the balloon, the bioactive layer comprising one or more substances formulated to treat the tissue at or near the wall of the blood vessel, in order to have a coating that maintains the integrity of a drug until delivery, and to have sustained delivery of drugs locally to the vessel without unwanted systemic side effects, and allowing for rapid release of the drug to the vessel (column 8 line 30).
Regarding claim 6, Ehrenreich further discloses wherein the one or more substances (116) comprise one or more drugs (column 10, lines 20+, list of possible drugs or agents), therapeutic agents (116, the substance incorporated into the hydrogel is an aqueous therapeutic agent, see at least column 8 lines 26-29), diagnostic agents, excipients (hydrogel), or combinations thereof.
Regarding claim 7, Ehrenreich further discloses wherein the one or more excipients comprise an antioxidant (column 10  lines 17-18) or hydrophilic additive (column 3 line 20).
Regarding claim 8, Hanson further discloses wherein the perfusion catheter assembly further comprises a containment structure (delivery sheath, see column 7 lines 52-55), which surrounds the balloon (which as modified by Ehrenreich with respect to claim 5, contains the bioactive layer).   Ehrenreich also discloses wherein the perfusion catheter assembly further comprises a containment structure (120) surrounding at least a portion of the bioactive layer (column 6 lines 31-35), which is noted for protecting the integrity of the hydrogel coating so that it is not damaged as the device is delivered through the anatomy (column 6 lines 34-36) and premature elution of the therapeutic agent (column 6 line 37).  
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to further comprise a containment structure for surrounding the bioactive layer, for the advantage of protecting the integrity of the hydrogel coating so that it is not damaged during delivery and preventing premature elution of the therapeutic agent, thus ensuring the drug is properly delivered to the targeted site.
Regarding claim 9, Hanson as modified by Ehrenreich teaches removing the containment structure before release of the bioactive layer into the wall of the blood vessel. (column 8 lines 5-16; sheath must be removed prior to inflation of chamber to place lateral exterior wall 30 into contact with luminal surface 58 of vessel 60; as modified by Ehrenreich, the bioactive layer is then released.)
Regarding claim 10, Hanson does not further disclose wherein removing the containment structure comprises degradation of the containment structure.  However, Ehrenreich also discloses wherein the perfusion catheter assembly further comprises a containment structure (120) surrounding at least a portion of the bioactive layer (column 6 lines 31-35), which is noted for protecting the integrity of the hydrogel coating so that it is not damaged as the device is delivered through the anatomy (column 6 lines 34-36) and premature elution of the therapeutic agent (column 6 line 37), wherein removing the containment structure comprises degradation of the containment structure (column 6 lines 40-42).
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to further comprise the containment structure of Ehrenreich for surrounding the bioactive layer which then degrades prior to release of the bioactive agent, for the advantage of protecting the integrity of the hydrogel coating so that it is not damaged during delivery and preventing premature elution of the therapeutic agent, thus ensuring the drug is properly delivered to the targeted site.
Regarding claim 11, Hanson as modified by Ehrenreich teach the method of claim 9, Hanson further disclosing wherein removing the containment structure comprises extraction of the containment structure from the blood vessel in a distal-to-proximal direction. (column 8 lines 7-10, withdrawal of the sheath is withdrawn proximally, away from the predetermined site and removed from the patient’s body, therefore is withdrawn in a distal-to-proximal direction.)
Regarding claim 12, Hanson as modified by Ehrenreich teach the method of claim 1, Hanson further disclosing wherein the containment structure comprises a protective sheath. (Delivery sheath, see column 7 lines 52-55; also shown at sheath 464 in figure 21, related to figures 1-3 and 4-6, see column 12 lines 27-31.)
Regarding claim 15, Hanson discloses the method of claim 1 substantially as disclosed as claimed above, but does not further disclose wherein the balloon comprises two or more interwoven filars.
Ehrenreich discloses a balloon catheter made of an overlapping matrix of fiber elements, the fiber elements helping to control the  expansion force of the balloon (column 10 lines 9-13).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have two or more interwoven filars for the advantage of controlling the expansion force of the balloon so as not to further damage the vessel or treatment area upon inflation.
Claim(s) 1, 5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0066932 to Root et al. in view of Ehrenreich.
Regarding claim 1, Root discloses a method, comprising:
passing a perfusion catheter assembly (300), including a balloon (328) and an elongate shaft (326) that is operably attached to the balloon (fig. 3), into a blood vessel until the balloon is positioned adjacent a lesion or abnormality in a wall of the blood vessel ([0031] advanced and directed through vasculature for treatment at the vessel wall injury), 
inflating the balloon ([0036] figure 4 is enlarged view of figure 3), including moving the balloon from a deflated configuration to an inflated configuration at which an outer surface of the balloon engages the wall of the blood vessel (balloon is introduced and advanced in deflated state, [0037] fig. 5 is also view of fig. 3, once at the treatment site, balloon is inflated; balloon impinges or engages vessel wall) and an inner surface of the balloon defines a passage (544) for bodily fluid to flow ([0037] blood can flow through inner passage defined by balloons windings, see fig. 5); and
maintaining the balloon in the inflated configuration at the lesion or abnormality ([0038] prolonged inflation for temporary hemostasis in perforations or dissections).
Root does not disclose wherein the balloon is configured to release one or more substances formulated to treat a tissue at or near the wall of the blood vessel; wherein maintaining the balloon in the inflated configuration at the lesion or abnormality during release of the one or more substances into the wall of the blood vessel.
Root does disclose optionally passing a treatment device through the passage of the balloon [0039].
Ehrenreich  discloses a device of release of one or more substances formulated to treat a tissue at or near the wall of the blood vessel; wherein maintaining the balloon in the inflated configuration at the lesion or abnormality during release of the one or more substances into the wall of the blood vessel. (Abstract)  Ehrenreich teaches the use of balloon coated catheters as advantageous for delivering localized agents instead of systemically, since system administration may have unwanted effects of parts of the body that are not being treated, or because of too high of a required drug that cannot be delivered due to systemic administration. (column 1 lines 16-24)
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the balloon configured to release one or more substances and maintaining the balloon in the inflated configuration during release for the advantage of treating the vessel with necessary therapeutics on a localized level while providing the correct concentration to the specific location needed and not beyond that area, in order to reduce unnecessary side effects.  Furthermore, one of ordinary skill in the art would recognize another art advantage in having the agent on the balloon instead of as a separate device delivered after inflation, as producing reduced time of the procedure.  The agent can be delivered as soon as the balloon in inflated instead of waiting for a separate device, thus reducing procedure time and enhancing effectiveness of the agent delivered.
Regarding claim 5, Ehrenreich further discloses an intraluminal catheter with an expandable member having a therapeutic agent within for delivery (abstract), such as during treatment of vascular disease via a percutaneous transluminal coronary angioplasty procedure (column 1 lines 25-33).  Ehrenreich discloses the use of a catheter (102) with an expandable member (104) for inflation; the expandable member formed of a matrix of fiber elements (110) and having a hydrogel polymer coating (118, see column 5 line 40-41) with at least one therapeutic agent (116) incorporated therein (column 5 lines 4-7, 40-42).  The hydrogel coating keeps the agent from premature elution (column 6 lines 25-26).  The hydrogel coating overcomes (Ehrenreich, column 1 lines 49-54) the previously identified drawbacks of drug coated balloons by Hanson, such as sustained delivery of high localized concentration of drugs without unwanted systemic side effects (Hanson, column 2 lines 16-20).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the perfusion catheter assembly comprise a bioactive layer coating one or more portions of the balloon, the bioactive layer comprising one or more substances formulated to treat the tissue at or near the wall of the blood vessel, in order to have a coating that maintains the integrity of a drug until delivery, and to have sustained delivery of drugs locally to the vessel without unwanted systemic side effects, and allowing for rapid release of the drug to the vessel (column 8 line 30).
Regarding claim 13, Root in view of Ehrenreich disclose the method of claim 5 as disclosed above, Root further disclosing wherein inflating the balloon (328, 528) comprises urging fluid into the balloon to inflate a series of helical windings (342, 542) of the balloon. ([0034, 0037])
Regarding claim 14, Root in view of Ehrenreich disclose the method of claim 13 as disclosed above, Ehrenreich further disclosing a base layer (126) positioned between the outer surface of the balloon and the bioactive layer (column 6 lines 13-19, 25-29), the base layer configured to provide a smooth foundation over the series of helical windings of the balloon (the examiner notes that a base layer of hydrogel that coats a matrix of fiber elements would also have a smooth foundation over the balloon windings of Root.)  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a base layer as claimed for the advantage of protecting the balloon during advancement through the path to the target area.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson in view of US 2002/0077591 to Happ et al.
Regarding claim 21, Hanson discloses the method of claim 1 substantially as claimed as disclosed above, but does not disclose wherein passing the perfusion catheter assembly into the blood vessel further comprises positioning the balloon at a vessel bifurcation, such that of two blood vessels at the vessel bifurcation, the one or more substances are released exclusively within one of the blood vessels.  Hanson discloses the balloon is for localized delivery (abstract); thus, only the portion of contact is being treated.
Happ discloses a catheter for placement of therapeutic devices at a bifurcation (abstract).  Happ teaches placement of a catheter at a bifurcation, then the therapeutic device placed accurately within the target vessel [0024].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to position the balloon at a vessel bifurcation, such that of two blood vessels at the vessel bifurcation, the one or more substances are released exclusively within one of the blood vessels, for the advantage of providing localized delivery to only the vessel area needing treatment.  The location of balloon placement would be rendered obvious based upon where the lesion or abnormality is located.
Allowable Subject Matter
Claims 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783